OPINION OF THE COURT
Per Curiam.
Sol Wachtler has submitted an affidavit sworn to July 20, 1993, wherein he tenders his resignation as an attorney and *172counselor-at-law (22 NYCRR 691.9). Mr. Wachtler was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on April 4, 1956, under the name of Solomon Wachtler. The resignor fell within the provision of Judiciary Law § 90 (4) (d) and (f), regarding the suspension of attorneys, by virtue of his guilty plea in the United States District Court in Trenton, New Jersey, on March 31, 1993, to a violation of 18 USC § 875 (c), a Federal felony. This Court was apprised of the resignor’s guilty plea by letter from his former counsel, dated May 10, 1993.
Mr. Wachtler acknowledges that he is the subject of a sua sponte investigation by the Grievance Committee for the Tenth Judicial District in connection with allegations of criminal conduct made against him with respect to his arrest by Federal authorities on November 7,1992.
Mr. Wachtler further acknowledges having pleaded guilty to the charges set forth in a Federal information and admits the facts alleged therein. He does not deny the factual basis of the professional disciplinary charges to be filed against him and asserts that he would not defend himself against such charges.
Mr. Wachtler asserts that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress by anyone. The resignor has discussed his decision to resign with his attorneys and is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee recommends that the Court accept the proffered resignation. Under the circumstances, the resignation of Sol Wachtler as a member of the Bar is accepted and directed to be filed. Accordingly, Sol Wachtler is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and O’Brien, JJ., concur.
Ordered that the resignation of Sol Wachtler is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sol Wachtler is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Sol Wachtler shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*173Ordered that pursuant to Judiciary Law § 90, Sol Wachtler is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.